                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


TRAVELEX INSURANCE SERVICES,                   )            CASE NO. 8:17-CV-00295
INC., a Delaware Corporation,                  )
                                               )
                      Plaintiff,               )
                                               )
       v.                                      )
                                               )
LYNN BARTY,                                    )
                                               )
                      Defendant.               )


                              FINAL ORDER FOR DISMISSAL

       This matter comes before the Court on the parties’ Stipulation to Dismiss Plaintiff’s

Remaining Claims with Prejudice. The Court, being fully advised of the premises, finds that the

stipulation should be, and the same hereby is, sustained.

       THEREFORE, IT IS ORDERED that of the Plaintiff’s remaining causes of action under

Claims II, III, and IV are hereby dismissed with prejudice. Accordingly, the Court enters this

Final Order for Dismissal.

       Dated: May 10, 2019

                                                     BY THE COURT,


                                                     s/ Joseph F. Bataillon
                                                     Senior United States District Judge
